 

Exhibit 10.1

FIFTH AMENDMENT AGREEMENT

This FIFTH AMENDMENT AGREEMENT (this “Amendment”) is made as of the 14th day of
December, 2006 among:

(a)           EPIQ SYSTEMS, INC., a Missouri corporation (“Borrower”);

(b)           the Lenders, as defined in the Credit Agreement, as hereinafter
defined;

(c)           KEYBANK NATIONAL ASSOCIATION, as lead arranger, sole book runner
and administrative agent for the Lenders under the Credit Agreement (“Agent”);

(d)           NATIONAL CITY BANK, as co-documentation agent; and

(e)           SILICON VALLEY BANK, as co-documentation agent.

WHEREAS, Borrower, Lenders and Agent are parties to that certain Amended and
Restated Credit and Security Agreement, dated as of November 15, 2005, that
provides, among other things, for loans and letters of credit aggregating One
Hundred Twenty-Five Million Dollars ($125,000,000), all upon certain terms and
conditions (as amended and as the same may from time to time be further amended,
restated or otherwise modified, the “Credit Agreement”);

WHEREAS, Borrower, Agent and the Lenders desire to amend the Credit Agreement to
modify certain provisions thereof and add certain provisions thereto;

WHEREAS, each capitalized term used herein and defined in the Credit Agreement,
but not otherwise defined herein, shall have the meaning given such term in the
Credit Agreement; and

WHEREAS, unless otherwise specifically provided herein, the provisions of the
Credit Agreement revised herein are amended effective as of the date of this
Amendment;

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein and for other valuable consideration, Borrower, Agent and the Lenders
agree as follows:

1.             Amendment to Definitions.  Article I of the Credit Agreement is
hereby amended to delete the definitions of “Applicable Margin”, “Consolidated
EBITDA”, “Fixed Charge Coverage Ratio”, “Leverage Ratio” and “Senior Leverage
Ratio” therefrom and to insert in place thereof, respectively, the following:

“Applicable Margin” shall mean:

(a)           for any date prior to the Fifth Amendment Effective Date, the
Applicable Margin in effect prior to the Fifth Amendment Effective Date;

(b)           effective on the Fifth Amendment Effective Date through March 31,
2007, (i) three hundred (300.00) basis points for Eurodollar Loans, and (ii) one
hundred twenty-five (125.00) basis points for Base Rate Loans; and


--------------------------------------------------------------------------------




(c)           commencing with the Consolidated financial statements of Borrower
for the fiscal quarter ending December 31, 2006, the number of basis points
(depending upon whether Loans are Eurodollar Loans or Base Rate Loans) set forth
in the following matrix, based upon the result of the computation of the
Leverage Ratio, shall be used to establish the number of basis points that will
go into effect on April 1, 2007 and thereafter:

 

 



Leverage Ratio

 

Applicable Basis
Points for
Eurodollar Loans

 

Applicable Basis

Points for

Base Rate Loans

Greater than or equal to 3.50 to 1.00

325.00

 

150.00

Greater than or equal to 3.00 to 1.00 but less than 3.50 to 1.00

300.00

 

125.00

Greater than or equal to 2.50 to 1.00 but less than 3.00 to 1.00

275.00

 

100.00

Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00

250.00

 

75.00

Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00

225.00

 

50.00

Less than 1.50 to 1.00

200.00

 

0.00

 

After April 1, 2007, changes to the Applicable Margin shall be effective on the
first day of each month following the date upon which Agent should have
received, pursuant to Section 5.3(a) and (b) hereof, the Consolidated financial
statements of Borrower.  The above matrix does not modify or waive, in any
respect, the requirements of Section 5.7 hereof, the rights of Agent and the
Lenders to charge the Default Rate, or the rights and remedies of Agent and the
Lenders pursuant to Articles VIII and IX hereof.  Notwithstanding anything
herein to the contrary, during any period when Borrower shall have failed to
timely deliver the Consolidated financial statements pursuant to Section 5.3(a)
or (b) hereof, or the Compliance Certificate pursuant to Section 5.3(c) hereof,
and such failure has continued for five Business Days, until such time as the
appropriate Consolidated financial statements and Compliance Certificate are
delivered, the Applicable Margin shall be the highest rate per annum indicated
in the above pricing grid regardless of the Leverage Ratio at such time.

“Consolidated EBITDA” shall mean, for any period, as determined on a
Consolidated basis and in accordance with GAAP, Consolidated Net Earnings for
such period plus the aggregate amounts deducted in determining such Consolidated
Net Earnings in respect of (a) Consolidated Interest Expense, (b) Consolidated
Income Tax Expense, (c) Consolidated Depreciation and Amortization Charges, (d)
(i) extraordinary or unusual non-cash losses not incurred in the ordinary course
of business but that were counted in the net income calculation for such period,
minus (ii) extraordinary or unusual non-cash gains not incurred in the ordinary
course of business but that were counted in the net income calculation for such
period, (e) unamortized costs, fees and expenses incurred in connection with the
transactions contemplated by this Agreement (specifically including the
amendment fee paid by Borrower in connection with the Fifth Amendment, whether
or not capitalized) and any Acquisition (occurring prior to, on or subsequent to
the Closing Date), up to an aggregate amount for all Companies, with respect to
Acquisition related costs, fees and expenses, not to exceed Six Million Dollars
($6,000,000) during any twelve (12) month period, (f) expenses and charges which
will be indemnified or

2


--------------------------------------------------------------------------------




reimbursed to the extent such amounts are covered by funds in a valid escrow
account or similar arrangement, and (g) any other component of net income (or
net loss) which is non-cash and will not convert to cash within one year,
including without exception any charges related to the granting of share-based
payments to employees or directors; provided, however, that any time an
Acquisition on an on-going business is made pursuant to Section 5.13 hereof,
Consolidated EBITDA shall be recalculated to include the EBITDA of the acquired
company as if such Acquisition had been completed on the first day of the
relevant measuring period.

“Fixed Charge Coverage Ratio” shall mean, as determined for the most recently
completed four fiscal quarters of Borrower, on a Consolidated basis and in
accordance with GAAP, the ratio of (a) (i) Consolidated EBITDA minus (ii)
Consolidated Capital Expenditures (excluding Consolidated Capital Expenditures
that are made (A) in connection with an Acquisition permitted pursuant to
Section 5.13 hereof, (B) in connection with leasehold improvements (but only to
the extent such improvements are reimbursable by the landlord), or (C) with the
net proceeds of Dispositions of capital assets (excluding real estate), to
(b) Consolidated Fixed Charges; provided that Adjusted Consolidated EBITDA shall
be used in place of Consolidated EBITDA for the fiscal quarters of Borrower
ending on December 31, 2005, March 31, 2006, June 30, 2006 and September 30,
2006.

“Leverage Ratio” shall mean, as determined on a Consolidated basis and in
accordance with GAAP, the ratio of (a) Consolidated Funded Indebtedness (for the
most recently completed fiscal quarter of Borrower) to (b) Consolidated EBITDA
(for the most recently completed four fiscal quarters of Borrower); provided
that Adjusted Consolidated EBITDA shall be used in place of Consolidated EBITDA
for the fiscal quarters of Borrower ending on December 31, 2005, March 31, 2006,
June 30, 2006 and September 30, 2006.

“Senior Leverage Ratio” shall mean, at any time, as determined on a Consolidated
basis and in accordance with GAAP, the ratio of (a) Consolidated Senior Funded
Indebtedness (for the most recently completed fiscal quarter of Borrower) to (b)
Consolidated EBITDA (for the most recently completed four fiscal quarters of
Borrower); provided that Adjusted Consolidated EBITDA shall be used in place of
Consolidated EBITDA for the fiscal quarters of Borrower ending on December 31,
2005, March 31, 2006, June 30, 2006 and September 30, 2006.

2.             Addition to Definitions.  Article I of the Credit Agreement is
hereby amended to add the following new definitions thereto:

“Accounting Restatement” shall mean the restatement of the audited financial
statements of Borrower, pursuant to the evaluation of certain revenue
recognition rules and guidance from the SEC related to the application of such
rules, for the fiscal years of Borrower ending on December 31, 2003, December
31, 2004 and December 31, 2005 and the unuadited quarterly financial statements
of Borrower for the fiscal quarters of Borrower ending on March 31, 2006, June
30, 2006 and September 30, 2006.

“Adjusted Consolidated EBITDA” shall mean (a) Fifteen Million One Hundred
Thirty-Four Thousand Dollars ($15,134,000) for the fiscal quarter of Borrower
ending on December 31, 2005, (b) Twelve Million Eight Hundred Eighty-Five
Thousand Dollars ($12,885,000) for the fiscal quarter of Borrower ending on
March 31, 2006, (c) Ten Million Seven Hundred Eighteen Dollars ($10,718,000) for
the fiscal quarter of Borrower ending on June 30, 2006, and (d) Seven Million
Two Hundred Fifty-One Thousand Dollars ($7,251,000) for the fiscal quarter of
Borrower ending on September 30, 2006.

3


--------------------------------------------------------------------------------




“Fifth Amendment” shall mean the Fifth Amendment Agreement, dated as of the
Fifth Amendment Effective Date, among Borrower, Agent and the Lenders.

“Fifth Amendment Effective Date” shall mean December 14, 2006.

3.             Amendment to Financial Covenants.  Section 5.7 of the Credit
Agreement is hereby amended to delete subsections (a) and (b) therefrom and to
insert in place thereof, respectively, the following:

(a)           Leverage Ratio.  The Companies shall not suffer or permit at any
time the Leverage Ratio to exceed (i) 3.50 to 1.00 on the Closing Date through
December 30, 2006, (ii) 3.95 to 1.00 on December 31, 2006 through June 29, 2007,
(iii) 3.50 to 1.00 on June 30, 2007 through September 29, 2007, (iv) 3.25 to
1.00 on September 30, 2007 through December 30, 2007, and (v) 3.00 to 1.00 on
December 31, 2007 and thereafter.

(b)           Senior Leverage Ratio.  The Companies shall not suffer or permit
at any time the Senior Leverage Ratio to exceed (i) 2.50 to 1.00 on the Closing
Date through December 30, 2006, (ii) 2.75 to 1.00 on December 31, 2006 through
June 29, 2007, (iii) 2.50 to 1.00 on June 30, 2007 through September 29, 2007,
(iv) 2.25 to 1.00 on September 30, 2007 through December 30, 2007, and (v) 2.00
to 1.00 on December 31, 2007 and thereafter.

4.             Waiver of Specific Defaults.  Borrower has notified Agent and the
Lenders that, as a result of the Accounting Restatement, certain of the
calculations of the financial covenants and certain of the financial statements
of Borrower delivered to Agent and the Lenders since the Closing Date have been
incorrect (collectively, the “Violations”).  Borrower has requested that Agent
and the Lenders waive the Defaults or Events of Default that exist under the
Credit Agreement by virtue of the Violations.  Agent and the Lenders hereby
waive the aforesaid Defaults or Events of Default that exist solely by virtue of
the Violations, on the condition that after giving effect to the terms of this
Amendment, no Default or Event of Default shall exist under the Credit Agreement
or any other Loan Document.  This Amendment shall serve as evidence of such
waiver.  Borrower agrees with Agent and the Lenders that (i) except with respect
to the limited waiver granted herein specifically relating to the Violations,
Agent and the Lenders shall not be under any obligation to forbear from
exercising any of their rights or remedies upon the occurrence of any Default or
Event of Default, (ii) Borrower shall be in full compliance with the Credit
Agreement and the other Loan Documents on and after the Fifth Amendment
Effective Date, and (iii) Agent and the Lenders have not established any course
of dealing with respect to such waiver or otherwise that is inconsistent with
the express terms of the Credit Agreement and the other Loan Documents.

5.             Closing Items.  Concurrently with the execution of this
Amendment, Borrower shall:

(a)           cause each Guarantor of Payment to execute the attached
Acknowledgement and Agreement;

(b)           pay an amendment fee to Agent (i) for the pro-rata benefit of the
Revolving Lenders approving this Amendment, in an amount equal to twelve and
one-half (12.50) basis points multiplied by the Revolving Amount, and (ii) for
the pro-rata benefit of the Term Lenders approving this Amendment, in an amount
equal to twelve and one-half (12.50) basis points multiplied by the outstanding
principal balance of the Term Loan on the date hereof; and

(c)           pay all legal fees and expenses of Agent in connection with this
Amendment.

4


--------------------------------------------------------------------------------




6.             Representations and Warranties.  Borrower hereby represents and
warrants to Agent and the Lenders that (a) Borrower has the legal power and
authority to execute and deliver this Amendment; (b) the officers executing this
Amendment have been duly authorized to execute and deliver the same and bind
Borrower with respect to the provisions hereof; (c) the execution and delivery
hereof by Borrower and the performance and observance by Borrower of the
provisions hereof do not violate or conflict with the organizational agreements
of Borrower or any law applicable to Borrower or result in a breach of any
provision of or constitute a default under any other agreement, instrument or
document binding upon or enforceable against Borrower; (d) after giving effect
to this Amendment, no Default or Event of Default exists under the Credit
Agreement, nor will any occur immediately after the execution and delivery of
this Amendment or by the performance or observance of any provision hereof; (e)
Borrower is not aware of any claim or offset against, or defense or counterclaim
to, Borrower’s obligations or liabilities under the Credit Agreement or any
Related Writing; and (f) this Amendment constitutes a valid and binding
obligation of Borrower in every respect, enforceable in accordance with its
terms.

7.             References to Credit Agreement.  Each reference that is made in
the Credit Agreement or any Related Writing shall hereafter be construed as a
reference to the Credit Agreement as amended hereby. Except as herein otherwise
specifically provided, all terms and provisions of the Credit Agreement are
confirmed and ratified and shall remain in full force and effect and be
unaffected hereby. This Amendment is a Related Writing.

8.             Waiver.  Borrower, by signing below, hereby waives and releases
Agent and each of the Lenders, and their respective directors, officers,
employees, attorneys, affiliates and subsidiaries, from any and all claims,
offsets, defenses and counterclaims of which Borrower is aware, such waiver and
release being with full knowledge and understanding of the circumstances and
effect thereof and after having consulted legal counsel with respect thereto.

9.             Counterparts.  This Amendment may be executed in any number of
counterparts, by different parties hereto in separate counterparts and by
facsimile signature, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.

10.           Headings.  The headings, captions and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

11.           Severability.  Any term or provision of this Amendment held by a
court of competent jurisdiction to be invalid or unenforceable shall not impair
or invalidate the remainder of this Amendment and the effect thereof shall be
confined to the term or provision so held to be invalid or unenforceable.

12.           Governing Law.  The rights and obligations of all parties hereto
shall be governed by the laws of the State of Ohio, without regard to principles
of conflicts of laws.

[Remainder of page intentionally left blank.]

 

5


--------------------------------------------------------------------------------


JURY TRIAL WAIVER.  BORROWER, THE LENDERS AND AGENT, TO THE EXTENT PERMITTED BY
LAW, EACH HEREBY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWER, THE
LENDERS AND AGENT, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED
TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH
THIS AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED
OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first set forth above.

 

EPIQ SYSTEMS, INC.

 

 

 

By:

/s/   Elizabeth M. Braham

 

 

Elizabeth M. Braham

 

 

Secretary

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION,
   as Agent and as a Lender

 

 

 

By:

/s/   Jeff Kalinowski

 

 

Jeff Kalinowski

 

 

Senior Vice President

 

 

 

 

 

NATIONAL CITY BANK
   as Co-Documentation Agent and as a Lender

 

 

 

By:

/s/   Alyson D. Ogden

 

Name:

Alyson D. Ogden

 

Title:

Associate

 

 

 

 

 

SILICON VALLEY BANK,
   as Co-Documentation Agent and as a Lender

 

 

 

By:

/s/   Janice Galbary

 

Name:

Janice Galbary

 

Title:

Relationship Manager

 

Signature Page to
Fifth Amendment Agreement


--------------------------------------------------------------------------------


ACKNOWLEDGMENT AND AGREEMENT

The undersigned consent and agree to and acknowledge the terms of the foregoing
Fifth Amendment Agreement dated as of December 14, 2006.  The undersigned
further agree that the obligations of the undersigned pursuant to the Guaranty
of Payment executed by the undersigned shall remain in full force and effect and
be unaffected hereby.

The undersigned hereby waive and release Agent and the Lenders and their
respective directors, officers, employees, attorneys, affiliates and
subsidiaries from any and all claims, offsets, defenses and counterclaims of
which the undersigned are aware, such waiver and release being with full
knowledge and understanding of the circumstances and effect thereof and after
having consulted legal counsel with respect thereto.

JURY TRIAL WAIVER.  THE UNDERSIGNED, TO THE EXTENT PERMITTED BY LAW, HEREBY
WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWERS, AGENT, THE LENDERS AND
THE UNDERSIGNED, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO,
OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

BANKRUPTCY SERVICES LLC

EPIQ SYSTEMS ACQUISITION, INC.

POORMAN-DOUGLAS CORPORATION

HILSOFT, INC.

FINANCIAL BALLOTING GROUP, LLC

 

By:

/s/   Elizabeth M. Braham

 

Elizabeth M. Braham

 

 

Secretary, Chief Financial Officer and Treasurer

By:

/s/   Elizabeth M. Braham

 

 

Elizabeth M. Braham

 

 

Secretary

 

 

 

 

 

NOVARE, INC.

NMATRIX, INC.

 

 

By:

/s/   Elizabeth M. Braham

 

By:

/s/   Elizabeth M. Braham

 

Elizabeth M. Braham

 

Elizabeth M. Braham

 

Treasurer and Secretary

 

Executive Vice President and Chief Financial Officer

 

 

 

 

EPIQ ADVISORY SERVICES, LLC

 

 

 

By:

/s/   Elizabeth M. Braham

 

 

Elizabeth M. Braham

 

 

Executive Vice President, Chief Financial Officer and

 

 

Treasurer

 

 

1


--------------------------------------------------------------------------------